Case 2:16-cv-07721-BRM-JAD Document 257 Filed 08/22/19 Page 1 of 1 PageID: 5746



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                      MINUTES

 Judge: BRIAN R. MARTINOTTI                                    Date: 08/22/2019
 Court Reporter:                                               Civil No: 16-7721

 Title of the Case:

 ADAPT PHARMA OPERATIONS LIMITED
 v.
 TEVA PHARMACEUTICALS INC.
 et al,

 Appearances:

 Attorneys for Plaintiff(s):
 J. Brugh Lower, Jessamyn S. Berniker, Ana C. Reyes, Kevin D. Hoagland-Hanson,
 & Charles H. Chevalier

 Attorneys for Defendant(s):
 John Christopher Rozendaal, Paul A. Ainsworth, Liza Walsh & Hector D. Ruiz

 Nature of Proceedings:

 Status Conference held
 Bench Trial set for 08/26/19 @ 9:15 am

                                                 Lissette Rodriguez, Courtroom Deputy
                                                 to the Honorable Brian R. Martinotti. USDJ


 Time Commenced: 10:50 am
 Time Concluded: 11:50 am
